Citation Nr: 1118710	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to December 1991 and from June 1993 to March 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.  The Veteran now lives in Washington State and his claim is under the jurisdiction of the Seattle, Washington VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that he has bilateral hearing loss due to his exposure to acoustic trauma in service.  In-service audiological examination reports confirm that the Veteran had routine exposure to acoustic trauma.

The June 2008 rating decision on appeal denied the Veteran's claim for service connection for bilateral hearing loss based on a December 2007 VA QTC audiological examination report.  The rating decision noted that the Veteran did not have hearing loss in either ear as defined by VA.  A review of the December 2007 audiological report shows that the Veteran's auditory thresholds were quite close to meeting the VA criteria for hearing loss.  The Board notes that the December 2007 VA audiological examination was performed several months prior to the Veteran's discharge from service.  The Board further notes that at his February 2011 hearing the Veteran testified that his hearing loss had increased in severity since the December 2007 audiological examination was conducted.  Consequently the Board finds that a new VA audiometric examination should be obtained to determine the current state of the Veteran's hearing acuity.  

As the Veteran has not been sent notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), the Veteran should be sent such notice with regard to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice compliant with the Veterans Claims Assistance Act of 2000 with respect to his claim for service connection for bilateral hearing loss.

2.  Afford the Veteran a VA audiological examination to determine if the Veteran currently has hearing loss in either ear.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner.  If hearing loss is found in either ear, the examiner should then render an opinion as to whether it is at least as likely as not that any such hearing loss is due to the Veteran's military service.  The examiner should provide rationale for all opinions given.

3.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


